Pashman, J.
(concurring in part and dissenting in part). I am in substantial accord with the majority holding in this case and the companion case of Jansco v. Waldron, 70 N. J. 320 (1976), concerning the power of a municipality to sub-delegate the rule-making authority which it derives from N. J. S. A. 40A :14-118 (formerly N. J. S. A. 40:47-1). I also concur in the majority’s decision to uphold the validity of the rule requiring all police officers to have a telephone at their homes. This rule certainly bears a real and substantial re’ationship to the performance of a policeman’s responsibilities. Disciplinary proceedings brought against plaintiff for a violation of this rule may therefore be resumed. However, I must dissent from that part of the majority opinion which reinstates the disciplinary charge against plaintiff based on Disciplinary Rule No. 6:16 which provides:
Department members shall neither neglect nor refuse to pay their just debts.
I would affirm the judgment of the Appellate Division and dismiss this charge, but for reasons other than those stated by the court below.1
*339While I recognize that municipalities may exercise considerable control over the conduct of their civil servants including members of the police department, such rules and regulations are still subject to considerations of due process and reasonableness. Jansco v. Waldron, supra, 70 N. J. at 320; see generally, 16 McQuillan, Municipal Corporations (3 ed. 1972), ■§ 45.09 at 597. This means that disciplinary rules may not be arbitrary or capricious and must bear a real and substantial relationship to a legitimate purpose of the rule-making body. Roselle v. Wright, 21 N. J. 400, 409-410 (1956). Furthermore, such rules may not he so vague and indefinite that persons of ordinary intelligence cannot discern their meaning or understand what is prohibited by the rule. Bence v. Breier, 357 F. Supp. 231, 233 (E. D. Wis. 1973), aff'd 501 F. 2d 1185, 1190 (7 Cir. 1974), cert. den. 419 U. S. 1121, 95 S. Ct. 804, 42 L. Ed. 2d 821 (1975); cf. Baggett v. Bullitt, 377 U. S. 360, 367, 84 S. Ct. 1316, 12 L. Ed. 2d 377, 382 (1964); Connolly v. General Construction Co., 269 U. S. 385, 391, 46 S. Ct. 126, 70 L. Ed. 322, 328 (1926); Weiner v. Borough of Strafford, 15 N. J. 295, 299 (1954); Hoboken v. Bauer, 137 N. J. L. 327, 329 (Sup. Ct. 1948).
With respect to the rule involved in the instant case — compelling police officers to pay their “just debts” — authority exists for the proposition that where a peace officer is protected by statute from discharge or suspension except for cause (see e.g., N. J. S. A. 40A:14-147), he cannot be removed or discharged from office for the mere failure to pay personal debts which have no relation to his employment. Annotation, “Failure of public officer or employee to pay creditors on claims not related to his office or position as ground or justification for his removal or suspension,” 127 A. L. R. 495 (1940); 70 Am. Jur. 2d, Sheriffs, Police and *340Constables, § 12 at 140. It has been held that this principle applies even where the municipality or its police department has promulgated a rule requiring the prompt payment of debts. Chicago v. Gillen, 124 Ill. App. 210 (App. Ct. 1906), aff’d 222 Ill. 112, 78 N. E. 13 (Sup. Ct. 1906); Annotation, supra, 127 A. L. R. at 495.
This principle is grounded on several legitimate policy considerations. Frequently, the refusal to promptly pay a personal debt will have no relationship to the performance of an officer’s duties or to a legitimate municipal purpose and may therefore contravene principles of due process. Nodes v. City of Hastings, 284 Minn. 552, 170 N. W. 2d 92, 95 (Sup. Ct. 1969) (Rogosheske, J., concurring). In addition, indiscriminate application of such a rule could unreasonably interfere with an employee’s personal affairs. The conceivable use of this rule to harass members of the police force is raised by the unfortunate prospect that local merchants will employ the police department as a surrogate collection agency. See, e. g., Anderson v. Civil Service Comm’rs, 227 Iowa 1164, 290 N. W. 493 (Sup. Ct. 1940). Finally, the rule itself is vulnerable to challenge as being vague and indefinite. Bence v. Breier, supra, 501 F. 2d 1190. For instance, the meaning of the term “just debt” is unclear and raises questions as to its practical applicability. Does the rule apply to situations where payment is withheld either as part of a good faith dispute or in conjunction with a consumer complaint? Does it apply to cases where an officer simply and innocently forgets to pay a bill or where 'he temporarily is unable to do so due to an illness in his family? See, e. g., Anderson v. Civil Service Comm’rs, supra, 290 N. W. 493.
On the other hand, the nonpayment of debts may of course, in some instances, have quite a direct effect on an officer’s performance of his duties. For example, persistent financial irresponsibility may impose such personal stress on an officer that his ability to perform his duties is unduly compromised. *341Nodes v. City of Hastings, supra, 170 N. W. 2d at 93. In addition, the habitual indebtedness of even one member of a police detachment may cause severe and debilitating embarrassment to the department as a whole. Cf., Jenkins v. Macy, 357 F. 2d 62, 70 (8 Cir. 1966); McEachern v. Macy, 233 F. Supp. 516 (W. D. S. D. 1964), aff’d 341 F. 2d 895 (4 Cir. 1965). Under some circumstances, an officer might even use his authority to obtain improper extensions of credit. Even absent such clear examples of misconduct, the habitual and inexcusable failure of a police officer to satisfy his financial obligations may reflect adversely upon his character as a public employee and as a law enforcement officer. As the majority correctly observes, inexcusable failure to pay ordinary debts could diminish the respect to which an officer is otherwise entitled from the community, and would compromise his effectiveness as a peace officer. Ante at 337. In all of these situations, the rule requiring policemen to pay their “just debts” is clearly related to the legitimate goal of protecting the integrity and effectiveness of the municipal police force. Therefore, I would not follow those authorities which would invalidate such a municipal or departmental rule on its face.
Nevertheless, to prevent the abuses which I potentially foresee and to save the rule from the constitutional due process and vagueness objections noted above, I would require that disciplinary action under Department Rule 6:16 be contingent upon a factual determination that the officer’s failure to pay the debt or debts in question will, in some real sense, adversely affect his performance as a police officer to the detriment of both the department and the public at large. Without such a finding, there is no rational basis for this rule.
In the instant ease, such a conclusion is unsupported by the record before us. The charge against plaintiff is singularly unelaborated. In essence, it states only that plaintiff, as of July 3, 1973, owed a debt of $199.41 to Janette *342Shop, a clothing and apparel store in Nutley. The charge was filed on July 19, 1973, only 16 days after payment al-. legedly became due. There is no allegation that plaintiff neglected to pay any other debt, that he used his authority to secure an improper extension of credit, that he has, in any way, damaged the operational effectiveness of the police department or that his ability to serve as a police officer has been impaired. In these respects, the instant case is clearly distinguishable from the eases cited by the majority. Ante at 337. In each of those cases, there was considerable evidence which established that the officer’s failure to satisfy his financial commitments had affected his ability to perform his job. Moreover, in each of those cases, the officer’s failure to pay his debts was both habitual and inexcusable.
The factual setting of Nodes v. City of Hastings, for example, stands in stark contrast to the charges preferred against plaintiff here. The record in that case plainly disclosed that Officer Nodes had a long history of financial difficulties, had repeatedly borrowed money to consolidate debts, and had repeatedly assumed obligations beyond his financial means to repay. This led the city civil service commission to conclude that he could “no longer have the respect due a policeman.” 170 N. W. 2d at 93. In light of this evidence, the Supreme Court of Minnesota stated:
On the basis of the record before us, we are of the view that the commissioners acted in good faith for the welfare of the service and that their decision was not unreasonable or oppressive. It is unnecessary to restate the numerous complaints found in the record which relate to plaintiff’s credit standing. It is sufficient to say that the record establishes that his reputation for not paying his bills was so notorious as to destroy his usefulness as a member of the police force. [284 Minn. 552, 170 N. W. 2d at 94; emphasis supplied]
In Moorestown Tp. v. Armstrong, 89 N. J. Super. 560 (App. Div. 1965), certif. den. 47 N. J. 80 (1966), a case which concerned the issuance of checks without sufficient funds, Justice (then Judge) Sullivan correctly noted that this offense contributed to the “lack of good judgment, im*343maturity of character and emotional instability” demonstrated by the officer. 89 N. J. Super, at 566. In that case, though, unlike in the instant case, plaintiff was charged with a substantial number of other offenses, including failure to report for duty, chronic tardiness, driving a vehicle without a valid registration, failure to report an accident to the proper authorities, physically abusing his wife and threatening to misuse a firearm.
A similar result was reached in Sayles v. Bd. of Fire and Police Commrs., 25 Ill. App. 2d 262, 166 N. E. 2d 469 (App. Ct. 1960), where the officer involved, not only refused to pay his debts, but was also charged with assigning his wages in violation of a department rule and with failing to pay his taxes. See also, McEachern v. Macy, supra, 233 F. Supp. 516, involving eight specific instances of financial irresponsibility.
As I have already noted, under appropriate circumstances, Department Rule 6:16 serves a salutary and legitimate function. However, as applied by the majority, it would permit the police department to discharge an officer for mere failure to pay a single personal debt without any proof that such failure constituted a form of misconduct, impaired the officer’s ability to perform his functions or, in any way, affected the interests of the public. I would not allow such an application. See, Nodes v. City of Hastings, supra, 170 N. W. 2d at 95 (Rogosheske, J., concurring). Instead, I wonld sustain the rule by requiring that the department find that an officer’s failure to pay his debts must affect the performance of his duties or jeopardize the well-being of the department in general.2 In this way, the rule would be al*344lowed to meet a legitimate municipal purpose without unnecessarily encroaching upon the personal affairs of department employees. Cf. Akcridge v. Barres, 65 N. J. 266 (1974) (dissenting opinions).
Por the foregoing reasons, I would dismiss the charge against plaintiff relating to- the nonpayment of a debt. Such dismissal would be without prejudice so that if circumstances should subsequently warrant (as, for example, if plaintiff's nonpayment of debts becomes chronic and debilitating) the department may reinstitute proceedings.
For modification — Chief Justice Hughes, Justices Mountain, Sullivan, Clifford and Schreiber and Judge Con-ford — 6.
Ooncurring and dissenting — Justice Pashman — -1.

My rationale for dismissing this charge exists irrespective of whether the “just debt” rule is imposed by way of “order,” “regu*339lation,” “rule” or “ordinance.” Por this reason, and for the reasons stated by this Court in Jansco v. Waldron, supra and here, ante at 333, 336, I reject the reasoning of the Appellate Division.


This technique of performing “judicial surgery” in order to preserve the constitutional integrity of a statute or an ordinance has received judicial sanction by this Court in Brunetti v. New Milford, 68 N. J. 576, 601 (1975) ; Collingswood v. Ringgold, 66 N. J. 350, 357 (1975) ; State v. DeSantis, 65 N. J. 462, 472-73 (1974) ; State v. Profaci, 56 N. J. 346, 349-50 (1971) ; State v. Zito, 54 N. J. 208, 218 (1969).